365 F.2d 596
Louis D. HUGHES, Petitioner and Appellant,v.Lawrence E. WILSON, Warden San Quentin State Prison, Respondent and Appellee.
No. 20565.
United States Court of Appeals Ninth Circuit.
August 3, 1966.
Rehearing Denied August 25, 1966.

Louis Damien Hughes, in pro. per.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Paul N. Halvonik, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before POPE, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant is another of the numerous state prisoners who after Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977, was decided, attempted to secure post-conviction relief because the requirements of Escobedo were not satisfied in their cases.


2
Since appellant was sentenced on September 6, 1956, after a plea of guilty, and no appeal was taken, he cannot claim rights under either the Escobedo or the Miranda decision (Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (June 13, 1966)). Johnson v. State of New Jersey, 384 U.S. 719, 86 S. Ct. 1772, 16 L. Ed. 2d 882 (June 20, 1966).


3
In his brief in this court appellant makes some contentions not made either in the court below nor in the courts of the State. He cannot urge them now. Miller v. Gladden, 9 Cir., 341 F.2d 972, 975; Schiers v. People of the State of California, 9 Cir., 333 F.2d 173.


4
Affirmed.